DREYFUS INVESTMENT FUNDS CERTIFICATE OF AMENDMENT Establishment and Designation of Classes of Shares of Beneficial Interest The undersigned, being a Vice President and Assistant Secretary of Dreyfus Investment Funds, a Massachusetts business trust (the "Trust"), DOES HEREBY CERTIFY that, pursuant to the authority conferred upon the Trustees of the Trust by Sections 6.1 and 9.3 of the Trust's Amended and Restated Agreement and Declaration of Trust, dated October 27, 2011 (the "Declaration of Trust"), and by the affirmative vote of a majority of the Trustees at a meeting held on February 23, 2017, the Trust's Board of Trustees designated a new class of Shares (as that term is defined in the Declaration of Trust) of beneficial interest of each series of the Trust named below (each, a "Fund") as follows: 1. The new class of Shares established and designated by the Trust's Board of Trustees are "Class T" shares of the following Funds: Dreyfus Diversified Emerging Markets Fund, Dreyfus Tax Sensitive Total Return Bond Fund, Dreyfus/Newton International Equity Fund, Dreyfus/Standish Global Fixed Income Fund, Dreyfus/The Boston Company Small Cap Value Fund and Dreyfus/The Boston Company Small/Mid Cap Growth Fund. 2. The existing classes of Shares of each Fund continue to be designated as "Class A" shares, "Class C" shares, "Class I" shares and "Class Y" shares. 3. Class A shares, Class C shares, Class I shares, Class Y shares and Class T shares shall each be entitled to all of the rights and preferences accorded to Shares of the Funds under the Declaration of Trust. 4. The purchase price of Class A shares, Class C shares, Class I shares, Class Y shares and Class T shares of the Funds, the method of determining the net asset value of such classes of Shares and the relative dividend rights of holders of such classes of Shares shall be established by the Trustees of the Trust in accordance with the provisions of the Declaration of Trust and shall be set forth in the Trust's Registration Statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940 as in effect at the time of issuance of such Shares. The undersigned further certifies that, as amended hereby, the Board of Trustees of the Trust has duly authorized the following series of the Trust and designated the following classes thereof: Name of Series Classes of Shares Dreyfus Diversified Emerging Markets Fund Class A Class C Class I Class Y Class T Dreyfus Tax Sensitive Total Return Bond Fund Class A Class C Class I Class Y Class T Dreyfus/Newton International Equity Fund Class A Class C Class I Class Y Class T Dreyfus/Standish Global Fixed Income Fund Class A Class C Class I Class Y Class T Dreyfus/The Boston Company Small Cap Growth Fund Class I Class Y Dreyfus/The Boston Company Small Cap Value Fund Class A Class C Class I Class Y Class T Dreyfus/The Boston Company Small/Mid Cap Growth Fund Class A Class C Class I Class Y Class T 2 IN WITNESS WHEREOF, the undersigned has executed this Certificate of Amendment this 7 th day of March, 2017. dreyfus investment funds By: /s/ Jeff Prusnofsky Name: Jeff Prusnofsky Title: Vice President and Assistant Secretary STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On this 7 th day of March, 2017, before me personally came Jeff Prusnofsky, to me personally known, who, being by me duly sworn, did say that he is a Vice President of the above-referenced Trust and who duly acknowledged to me that he had executed the foregoing instrument as his free act and deed on behalf of the Trust. /s/ Loretta Johnston Notary Public 3
